Citation Nr: 0211685	
Decision Date: 09/10/02    Archive Date: 09/19/02

DOCKET NO.  94-29 330	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York



THE ISSUE

Entitlement to a compensable rating for the service-connected 
left ankle disability.



ATTORNEY FOR THE BOARD

Krista M. Weida, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1975 to March 
1978.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a September 1993 rating decision by 
the RO in Newark, New Jersey that denied, in part, an 
increased (compensable) rating for the service-connected left 
ankle disability.  

Subsequently, the jurisdiction of this case was transferred 
to the RO in New York, New York.  

In addition, this issue, as well as the issue of service 
connection for post-traumatic stress disorder, were before 
the Board in September 1997 and were remanded for additional 
development of the record.  

In an April 2002 rating decision, the RO granted service 
connection for post-traumatic stress disorder.  

Therefore, since the RO granted the veteran the full benefit 
on appeal, the issue of service connection for post-traumatic 
stress disorder is no longer pending before the Board for 
consideration.  



FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the issue decided herein has been 
obtained.  

2.  The service-connected disability characterized as the 
residuals of the a left ankle fracture is not shown to be 
productive of any limitation of motion or functional loss due 
to pain or related bony deformity.  





CONCLUSION OF LAW

The criteria for the assignment of an increased (compensable) 
evaluation for the service-connected left ankle fracture 
residuals have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.4, 4.45, 
4.71a including Diagnostic Codes 5270, 5271 (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In March 2000, the veteran underwent a VA examination.  The 
veteran had complaints of having intermittent episodes of 
left ankle swelling, weakness, and stiffness and pain, which 
radiated up her left leg.  

The veteran took Motrin as needed and did not require the use 
of inserts, canes, or crutches, but wore an elastic ankle 
support.  

Upon examination, the examiner reported that the veteran had 
a normal gait and was able to heel walk, but had difficulty 
walking on her forefoot due to a bunion.  The veteran's left 
ankle was not atrophied and did not exhibit heat, swelling, 
joint effusion or pain to palpation.  Her range of motion was 
that of 40 degrees of plantar flexion and 20 degrees of 
dorsiflexion.  X-ray studies taken at that time were 
interpreted as being negative.  

The VA examiner diagnosed the veteran as having a normal 
ankle examination.  Furthermore, the examiner stated that the 
veteran did not exhibit any limitation of motion and there 
was no evidence of deformity.  

The veteran contends that she is entitled to a compensable 
rating for her left ankle disability.  

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), which contains revised notice 
provisions, and additional requirements pertaining to VA's 
duty to assist.  38 U.S.C. §§ 5102, 5103, 5103A, and 5107 
(West Supp. 2002).  

The new law applies to all claims filed on or after the date 
of the law's enactment, as well as to claims filed before the 
date of the law's enactment, and not yet finally adjudicated 
as of that date.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000); VAOPGCPREC 11-2000 (2000).  

In this case, the veteran has had an opportunity to submit 
evidence to support her claim on appeal in light of the 
above-noted change in the law and regulations.  

Accordingly, the Board determines that the change in the law 
does not preclude the Board from proceeding to an 
adjudication of the veteran's claim without further 
developing the claim, as the requirements of the new law and 
regulations have essentially been satisfied.  

In this regard, by virtue of the March 1994 Statement of the 
Case and April 2002 Supplemental Statement of the Case issued 
during the pendency of the appeal, the veteran has been 
advised of the law and regulations governing her claim, and 
has been given notice of the information, medical evidence, 
and/or lay evidence necessary to substantiate the claim.  

The RO also has made reasonable efforts to obtain relevant 
records adequately identified by the veteran; in fact, it 
appears that all available evidence identified by the veteran 
has been obtained and associated with the claims folder.  
Moreover, the veteran underwent a VA examination in 
conjunction with this appeal.  

Hence, adjudication of this appeal, without another remand to 
the RO for specific consideration of the new law, poses no 
risk of prejudice to the veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The claim is ready to be 
considered on the merits.  

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can practically 
be determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2001).  

Separate Diagnostic Codes identify the various disabilities.  
In addition, VA has a duty to acknowledge and consider all 
regulations, which are potentially applicable as raised in 
the record and to explain the reasons and bases for its 
conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The United States Court of Appeals for Veterans Claims 
(Court) has stated that where entitlement to compensation has 
already been established and increase in disability rating is 
at issue, present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1995).  

The veteran's left ankle disability is currently rated as 
noncompensable under Diagnostic Code 5271.  

Under Diagnostic Code 5271, a 10 percent rating is assigned 
for moderate limitation of motion of the ankle and a 20 
percent rating is assigned for marked limitation of motion of 
the ankle.  See 38 C.F.R. § 4.71a.  Furthermore, a higher 
evaluation is warranted for ankylosis of the ankle under 
Diagnostic Code 5270.  Id.

Furthermore, disability of the musculoskeletal system is 
primarily the inability, due to damage or inflammation in 
parts of the system, to perform normal working movements of 
the body with normal excursion, strength, speed, coordination 
and endurance.  Functional loss may be due to pain supported 
by adequate pathology and evidenced by visible behavior of 
the claimant undertaking the motion.  38 C.F.R. § 4.40 
(2001).  

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2001).  

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.10, 4.40, 4.45.  

After careful review of the evidence, the Board concludes 
that an increased (compensable) rating is not warranted for 
the service-connected left ankle disability.  

In this regard, during the March 2000 VA examination, the 
examiner reported that the veteran's left ankle exhibited no 
heat, swelling, pain on palpation, or joint effusion.  
Significantly, x-ray studies showed no related bony 
deformity.  Likewise, Her range of motion was 40 degrees of 
plantar flexion and 20 degrees of dorsiflexion.  

The examiner further stated that she did not suffer from any 
limitation of motion and that there was no deformity of the 
left ankle.  In order for the veteran to get a higher 
evaluation, her left ankle must exhibit at least a 
"moderate" amount of limitation of motion or suffer from 
ankylosis, which the evidence clearly does not establish.  

Furthermore, the Board has considered the effect of pain in 
rating the veteran's service-connected disability.  Although 
the Board is required to consider the effect of pain when 
making a rating determination, which has been done in this 
case, it is important to emphasize that the rating schedule 
does not provide a separate rating for pain.  See Spurgeon v. 
Brown , 10 Vet. App. 194 (1997).  

From a functional point of view, it is clear that the 
complaints of pain are not reflective of a higher rating.  
Even though the veteran had complaints of left ankle pain, 
the physical examination was essentially normal.  It was not 
shown that the veteran was experiencing a functional loss due 
to pain. 

In conclusion, since the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine does not 
apply, and a compensable rating for the veteran's service-
connected left ankle disability is not warranted.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App 49 
(1990).  



ORDER

An increased (compensable) rating for the service-connected 
left ankle disability is denied.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

